Citation Nr: 0322497	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  00-24 556A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether the veteran perfected a timely appeal of a claim 
seeking service connection for a left hand disorder. 

2.  Whether the veteran perfected a timely appeal of a claim 
seeking service connection for a pulmonary disorder. 

3.  Whether the veteran perfected a timely appeal of a claim 
seeking service connection for a bilateral foot disorder. 

4.  Whether the veteran perfected a timely appeal of a claim 
seeking service connection for chloracne, including due to 
exposure to herbicides. 

5.  Whether the veteran perfected a timely appeal of a claim 
seeking service connection for transient global amnesia, 
including due to exposure to herbicides. 

6.  Whether the veteran perfected a timely appeal of a claim 
seeking an initial rating higher than 10 percent for a 
chronic strain of the lumbar spine with degenerative 
arthritis at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to July 
1977.  

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  The RO granted service connection for residuals of 
a low back injury and assigned an initial 10 percent rating, 
effective from August 11, 1997.  The RO denied additional 
claims for service connection for a left hand disorder, a 
pulmonary disorder, a bilateral foot disorder, and for 
chloracne and transient global amnesia, both allegedly due to 
exposure to toxic herbicides (the dioxin in Agent Orange).  

The RO certified the case to the Board on all of these 
issues.  But from a preliminary review of the record, it is 
unclear whether the veteran actually perfected a timely 
appeal of these claims.  If he did not, the Board does not 
have jurisdiction to consider them.  See 38 C.F.R. § 20.200 
(2002).




REMAND

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) and, after a statement of the case (SOC) 
has been furnished, a timely filed substantive appeal (e.g., 
a VA Form 9 or equivalent statement).  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2002).  An NOD must be filed 
within one year from the date of mailing of the notice of the 
determination in question.  38 U.S.C.A. § 7105(b)(1) (West 
2002); see also 38 C.F.R. § 20.201 (2002).  A substantive 
appeal must be filed within 60 days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date of mailing of the notice of determination, whichever 
occurs later.  38 U.S.C.A. § 7105(d)(3) (West 2002) and 38 
C.F.R. §§ 20.302(b), 20.303 (2002); see also 38 C.F.R. 
§ 20.202 (2002).

As alluded to earlier, the Board does not have jurisdiction 
over an issue for which an appeal has not been timely 
perfected.  See 38 U.S.C.A. § 7105 (West 2002); Roy v Brown, 
5 Vet. App. 554 (1993); 38 C.F.R. §§ 3.104, 3.105 (2002) 
(in the absence of a properly perfected appeal, the Board is 
without jurisdiction to determine the merits of a case); see 
also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 
3 Vet. App. 542, 546 (1992).  Cf. Rowell v. Principi, 
4 Vet. App. 9 (1993).  

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or correspondence 
containing the necessary information.  Regardless of the 
particular form, a substantive appeal must "either indicate 
that the appeal is being perfected as to all . . . issues or 
must specifically identify the issues appealed."  In 
addition, a substantive appeal must "set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction [i.e., the RO] in reaching 
the determination, or determinations, being appealed."  
38 C.F.R. § 20.202 (2002); see also 38 U.S.C.A. § 7105(d)(3) 
(West 2002).  



In this particular case, the RO's October 1999 rating 
decision granted service connection for residuals of a low 
back injury and assigned an initial 10 percent rating, 
effective from August 11, 1997.  The RO denied additional 
claims for service connection for a left hand disorder, a 
pulmonary disorder, a bilateral foot disorder, and for 
chloracne and transient global amnesia, both allegedly due to 
exposure to toxic herbicides (the dioxin in Agent Orange).  
On November 18, 1999, the RO notified the veteran of this 
decision.  In February 2000, he submitted a VA Form 9, Appeal 
to Board of Veterans' Appeals, which was reasonably construed 
as a NOD with the RO's October 1999 decision.  

On October 11, 2000, the RO mailed the veteran a SOC 
addressing the issues cited on the cover page of this remand.  
In the cover letter attached to the SOC, the RO notified the 
veteran that, to complete (i.e., perfect) his appeal to the 
Board, he still needed to file a formal appeal.  The RO 
explained that he could do so by completing and returning the 
enclosed VA Form 9, Appeal to Board of Veterans' Appeals.  
The RO also indicated that he should read the instructions 
with the VA Form 9 very carefully since they apprised him of 
the time limit for completing his appeal.  A preliminary 
review of the evidence of record, however, does not reveal 
any document in the claims files (c-files) which could be 
reasonably construed as a substantive appeal concerning the 
issues cited on the cover page of this remand.  The 
representative's VA Form 646 was not received until May 2003, 
after expiration of the appeal period.  So that document will 
not suffice in this particular instance.

Since, however, the Board has raised this jurisdiction issue 
on its own initiative (i.e., sua sponte), the veteran has not 
had an opportunity to submit evidence or argument on the 
question of the timeliness of his appeal.  A determination of 
the timeliness of a substantive appeal is, itself, an 
appealable issue-as to which a veteran is entitled to file 
an NOD, receive an SOC, and then perfect an appeal on this 
specific issue by filing a timely substantive appeal (e.g., a 
VA Form 9).  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§ 19.34; cf. 38 C.F.R. § 20.203 (notice required when Board 
raises issue regarding adequacy of allegations of error of 
fact or law in substantive appeal).

Accordingly, the Board cannot decide the timeliness issue at 
present, before giving the veteran an opportunity to be 
heard, because that would prejudicially deprive him of 
administrative "fair process."  See Marsh v. West, 11 Vet. 
App. 468, 471-72 (1998); VAOPGCPREC 9-99; Bernard v. Brown, 4 
Vet. App. 384 (1993).  The issue of whether he filed a timely 
substantive appeal is inextricably intertwined with his 
claims for service connection and for a higher initial rating 
for the condition that was service connected because the 
timeliness issue must be decided first, before even reaching 
the merits of the actual claims.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).  And since the Board cannot 
assure itself that the veteran would be unable to provide a 
basis for finding his appeal timely, his case must be 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified, as 
amended, at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  

2.  The RO must determine whether the 
veteran filed a timely substantive appeal 
concerning the claims at issue.  If it is 
determined that he did, please ensure 
that his NOD and Substantive Appeal (VA 
Form 9, etc.) are in his claims files and 
return the case to the Board after 
notifying him that the Board may find 
that his appeal was untimely.  Also 
inform him that he may advance arguments 
as to its timeliness.  If, on the other 
hand, the RO finds that his substantive 
appeal was untimely, then the RO must 
notify him of this determination and give 
him an opportunity to perfect an appeal 
to the Board on this specific issue.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  No action is required of the veteran until he is 
further informed.  The purpose of this REMAND is to accord 
him due process of law.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




